Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The instant application is a continuation of 16/988,284, filed 08/07/2020, now U.S. Patent 10,961,566, which is a continuation of 16/414,213, now U.S. Patent 10,787,701, which is a continuation of 16/402,098, now U.S. Patent 10,472,669, which is a continuation of 16/276,235, now U.S. Patent 10/480,022, which is a continuation of 15/187,661, now U.S. Patent 10,308,982, which is a continuation of 13/080,616, now U.S. Patent 9,371,598 and claiming priority from provisional application 61321124, filed 04/05/2010.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on multiple dates (01/31/2022 to 05/03/2022; total of 5) have been considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion that arts the arts of the record taken alone or in combination including the once cited in said IDSes do not teach the combination of components of the composition of claims 2 and 21.
5.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 6).

Claim status
6.	In the claim listing of 1/31/22 claims 2-3, 5, 9-11, 13-23 and 25-33 are pending in this application and are under prosecution. Claims 2, 18, 20-21, 28 and 31 are amended. Claims 1, 4, 6-8, 12 and 24 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, pg. 6).

Withdrawn Objections and Rejections and Response to the Remarks
7.	The previous objection of claims 2, 20, 30 and 31has been withdrawn in view of fixing the minor informalities.
8.	The previous new matter rejection of claims 2-3, 5, 9-11 and 13-33 has been withdrawn in view amendments to claims 2 and 21 (Remarks, pgs. 7 and 8).
	Applicant has filed terminal disclaimers and accepted by the office to overcome potential ODP ejections.


Examiner’s comment
9.	Claims 2-3, 5, 9-11, 13-23 and 25-33 have been renumbered as claims 1-26. The dependent claims have been grouped together based on their dependencies.

Conclusion
10.	Claims 2-3, 5, 9-11, 13-23 and 25-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634